Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 18, 1997, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 4V2 years, unanimously affirmed.
The court’s Sandoval ruling, which permitted cross-examination concerning fifteen larceny-related convictions, without any reference to the underlying facts of those convictions, and which denied inquiry into two prior assault convictions and a prior arson conviction, balanced the appropriate factors and was a proper exercise of discretion (see People v Walker, 83 NY2d 455, 458-459; People v Cooper, 249 AD2d 141, affd 92 NY2d 968). We note that the larceny-related convictions were both highly relevant to credibility and dissimilar to the crime with which defendant was charged. Concur— Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.